Title: From Thomas Jefferson to William Linn, 5 February 179[8]
From: Jefferson, Thomas
To: Linn, William


          
            Sir
            Philadelphia Feb. 5. 179[8]
          
          I had the honor before of acknoleging the receipt of [your] favor of [May] […] and of stating that on my return home I would see whether [the papers?] […] there would [enable] me to contribute any thing to the general subj[ect of the in]quiry contained in the printed paper you enclosed [me. on examination] of my papers I found that I could not with certainty establish from [them] any thing more th[an] had been published in the Notes on Virginia. [in] fact my [absence] from the US. on other employments […] [the] […] the time of that publication had not left it in my power […] addition […] former stock of information. [I sh]all add [however] […] [reason?] which may remove a doubt or two [on certain Indian names?]. it says “there are [besides] […] [them], such as […] are the same called on my list [Ouiàtonons (according to the French] orthography) or Wiatonons of the English, […] called Wawia[tons] […] and shortly Weeaws. the […] I […] are those called Mache[cous] in my list, according to the orthography of the [Fre]nch travellers. the Hurons are the Wyan[dots] & the […] of Chippewas. I have long wished to make as extensive a collection of vocabul[aries] of Indian languages as possible and after form[ing] a vocabulary of the names of natural objects chiefly, I had a […] and sent out some of [them]. my success however has not yet been [consi?]derable. should the enterp[rise] […] which is the subject of your letter I should be very glad to be [permitted to communicate] one of my [plans?] which […] [consist of] […] for the use of [your missionaries]. [uni]formity in the vocabularies is essential to the [object of] […] the history of the Indians by the a[ffinities?] of their languages.
          I have the honor to be with great respect & esteem Your most obedt humble se[rvt]
          
            Th: Jefferson
          
        